Filed 1/26/22 P. v. McNeely CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H048421
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C2008601)

             v.

 ANTONIO MCNEELY,

             Defendant and Appellant.


         After defendant Antonio McNeely entered a guilty plea to three counts, the trial
court sentenced him to four years in prison. In this appeal, McNeely contends the trial
court erred when it did not stay punishment pursuant to Penal Code section 6541 on two
of the three counts. We disagree and affirm the judgment.
                          I.        FACTUAL AND PROCEDURAL BACKGROUND
         On June 16, 2020, McNeely asked his former girlfriend (S.B.) for a ride.2 When
McNeely entered the passenger seat of S.B.’s car, he pointed a gun at her. She drove to
her residence with McNeely, but attempted to stop him from entering. He struck her in
the face with a closed fist. McNeely got into the driver’s seat and took $340 from S.B.’s
pocket. He told her to exit the car and then fled. McNeely returned to the residence
several minutes later.




         1
           Unspecified statutory references are to the Penal Code.
         2
           The facts as to the underlying offenses are based on the probation report.
       S.B.’s current girlfriend called the police and informed them that McNeely was
present at her home and was armed. During a search of S.B.’s residence, police found
McNeely and a loaded black 9mm Glock handgun without a serial number.
       McNeely waived his Miranda3 rights. He told police that he and S.B. went to an
ATM where S.B. gave him the pin code and permission to withdraw money. When they
arrived at the residence, they had an argument and he left. He denied having knowledge
of a firearm. Police found $340 in his possession.
       On June 19, 2020, the Santa Clara County District Attorney filed a felony
complaint charging McNeely with robbery in the second degree (§ 212.5, subd. (c);
count 1), owning, purchasing, receiving, and possession of a firearm by a felon (§ 29800,
subd. (a)(1); count 2), possession of ammunition by prohibited person (§ 30305,
subd. (a)(1); count 3), and inflicting corporal injury on specified person (§ 273.5,
subd. (a); count 4). The complaint further alleged one prior strike conviction and a prior
serious felony conviction enhancement: ((1) § 1170.12; (2) § 667, subd. (a)(1)).
       On August 7, 2020, McNeely pleaded no contest to counts 2, 3, and 4, and
admitted the prior strike under section 1170.12. In exchange, count 1 and the
section 667, subdivision (a)(1) prior serious felony conviction enhancement were
submitted for dismissal and McNeely agreed to receive a prison sentence of “4 years
top/bottom.” In addition, the parties stipulated that counts 2, 3, and 4 were part of a
“continuous course of conduct.”
       On August 27, 2020, the trial court sentenced McNeely to a prison sentence of
four years, as follows: (1) four years on count 4 (low term of two years doubled); (2) a
concurrent term of 32 months on count 2 (low term of 16 months doubled) and; (3) a
concurrent term of 32 months on count 3 (low term of 16 months doubled). Count 1 and
the section 667, subdivision (a)(1) prior serious felony conviction enhancement were


       3
           Miranda v. Arizona (1966) 384 U.S. 436.
                                              2
dismissed. The trial court imposed a restitution fine of $3,600, which the court stayed,
and a parole revocation fine of $3,600, which the court suspended. The court waived the
court security fee, criminal assessment fee, and criminal justice administration fee.
       McNeely timely appealed.4
                                           II.       DISCUSSION
       McNeely argues the concurrent sentences for counts 2 and 3 are unauthorized and
contradict the plea agreement. He contends counts 2 and 3 should have been stayed
pursuant to section 654. He requests that we remand for resentencing in accordance with
the plea agreement, staying the punishment for counts 2 and 3 and recalculating the
restitution and parole revocation fines.
A. Imposition of Concurrent Sentences
       At the time of sentencing, McNeely made no objection to the imposition of
concurrent terms for counts 2 and 3. The parties dispute whether this precludes McNeely
from challenging his sentence on appeal.
       “Ordinarily, a section 654 claim is not waived by failing to object below. . . . This
is an exception to the general rule that only those claims properly raised and preserved by
the parties are reviewable on appeal.” (People v. Hester (2000) 22 Cal.4th 290, 295
(Hester).) Therefore, despite the lack of objection in the trial court, we can and do reach
the section 654 issue for appellate review. For reasons explained below, however, we
find McNeely forfeited any section 654 claim.
       Section 654, subdivision (a) provides, in relevant part, that “[a]n act or omission
that is punishable in different ways by different provisions of law may be punished under



       4
        McNeely is not challenging the validity of his plea. Rather, he wants the plea
enforced, and contends the trial court did not impose his sentence pursuant to all of the
terms of the plea agreement. Therefore, McNeely was not required to obtain a certificate
of probable cause, as would normally be required under section 1237.5. (People v.
Brown (2007) 147 Cal.App.4th 1213, 1220.)
                                                 3
either of such provisions, but in no case shall the act or omission be punished under more
than one provision.”
       McNeely asserts that the parties stipulated that counts 2, 3, and 4, to which he
pleaded no contest, were part of a “single, continuous course of conduct” and “all counts
are a continuous course of conduct and not separate occasions.” He argues that this
means the trial court was required to stay the punishment for counts 2 and 3 in
accordance with section 654.5
       McNeely is correct that the plea agreement states the parties stipulated that the
“counts are a continuous course of conduct and not separate occassions [sic].” It is not
apparent, however, that this language was intended to invoke the protections of
section 654.
       The words “course of conduct” are commonly used in reference to section 654.
(Hester, supra, 22 Cal.4th at p. 294 [“Section 654 precludes multiple punishments for a
single act or indivisible course of conduct.”]; People v. Perez (1979) 23 Cal.3d 545, 551
[“[I]t is well settled that section 654 applies not only where there was but one act in the
ordinary sense, but also where there was a course of conduct which violated more than
one statute but nevertheless constituted an indivisible transaction”]; People v. Correa
(2012) 54 Cal.4th 331, 335.) In contrast, whether crimes were committed on the “same
occasion” can be relevant to the question of whether multiple current convictions should
be sentenced concurrently or consecutively. (See People v. Deloza (1998) 18 Cal.4th
585, 594-596.) This is separate from section 654’s prohibition against multiple



       5
        McNeely’s alternative argument, separate from the section 654 claim, that the
imposition of concurrent terms was a deviation from the plea agreement and can be
corrected under People v. Barrero is unavailing. In Barrero, the appellant contended that
he should have been allowed to withdraw his guilty plea. (People v. Barrero (1985) 163
Cal.App.3d 1080, 1083.) McNeely has made no request to withdraw his plea; he seeks to
enforce the plea, so Barrero is inapposite.
                                              4
punishment. (Deloza, supra, at p. 594 [“section 654 is irrelevant to the question of
whether multiple current convictions are sentenced concurrently or consecutively”].)
       McNeely’s plea agreement does not mention section 654 or staying punishment
for any counts, so the purpose behind the language used—“continuous course of conduct
and not separate [occasions]”—is not clear from the face of the agreement. At the time
the plea agreement was entered into the record, the People’s counsel stated: “The
People’s offer is for 4 years, top/bottom. And the People are also stipulating that all three
counts were involved in the single conduct of a continuous course of conduct—is how we
were able to get to the 4 years.” Pointing out that the stipulation enabled the parties to
get to a four-year sentence implies that the parties were concerned about whether
McNeely’s prior strikes would result in consecutive sentences. Also, the language
inserted into the plea agreement did not specifically reference section 654; rather, it
appears to have been an attempt to limit McNeely’s sentence to four years based on a
single offense, instead of a longer string of consecutive sentences. However, we need not
engage in such speculation because McNeely has abandoned any section 654 claim.
       As stated previously, a section 654 claim is generally not waived by failing to
object below. Nevertheless, the rule against the waiver of a section 654 claim is subject
to an exception: “Where the defendants have pleaded guilty in return for a specified
sentence, appellate courts will not find error even though the trial court acted in excess of
jurisdiction in reaching that figure, so long as the trial court did not lack fundamental
jurisdiction.” (Hester, supra, 22 Cal.4th at p. 295.)
       This exception comports with California Rules of Court, rule 4.412(b), which
provides: “By agreeing to a specified term in prison or county jail under section 1170(h)
personally and by counsel, a defendant who is sentenced to that term or a shorter one
abandons any claim that a component of the sentence violates section 654’s prohibition




                                              5
of double punishment, unless that claim is asserted at the time the agreement is recited on
the record.”6
       McNeely agreed to a specified term of four years and he received that sentence.
He acknowledged in his plea agreement that he could have been sentenced to a maximum
term of 10 years eight months. By entering into a plea agreement, McNeely was able to
minimize his prison term. He received the benefit of his bargain and cannot “trifle with
the courts by attempting to better the bargain through the appellate process.” (Hester,
supra, 22 Cal.4th at p. 295.)
       We also note that McNeely’s attorney at sentencing was the same attorney present
at the plea hearing. Therefore, McNeely’s attorney would have known the specifics of
and the intent behind what was agreed to in the plea agreement and could have raised any
discrepancies at the time of sentencing. As stated by the California Supreme Court in
Hester: “Had defendant been truly surprised at the time of sentencing to find that
concurrent terms were being imposed, his remedy would have been to attempt to
withdraw his plea on the grounds of violation of the plea bargain.”7 (Hester, supra, 22
Cal.4th at p. 296.)
       The trial judge at sentencing stated all of the terms of the sentence on the record,
including the fact that counts 2 and 3 would run concurrent to count 4. Further, the
probation report also reflected a recommendation for concurrent counts. When asked if
he had a chance to review the probation report with McNeely, defense counsel answered
that he did, but made no other comment on it. Although McNeely’s attorney did point


       6
         Section 1170, subdivision (h) addresses determinate sentencing for certain
felonies.
       7
         The California Supreme Court reached this conclusion in Hester even though the
attorney who represented the defendant at the sentencing hearing was different than the
attorney at the change of plea hearing. (Hester, supra, 22 Cal.4th at p. 296.) The fact
that McNeely had the same attorney at both hearings makes his argument even weaker
than the one made in Hester.
                                              6
out one error to the trial judge—that the judge had mistakenly referred to count 2 as
“count 4”—at no time did McNeely’s attorney state there was any problem with the
imposition of concurrent sentences. This is fatal to McNeely’s appeal. By entering into a
plea bargain for a specified prison term and then failing to raise a section 654 objection at
the time the concurrent terms were recited on the record, McNeely abandoned “ ‘any
claim that any component of the sentence violates section 654’s prohibition of double
punishment.’ ”8 (Hester, supra, 22 Cal.4th at p. 296; Cal. Rules of Court, rule 4.412(b).)
                                       III.    DISPOSITION
       The judgment is affirmed.




       8
        In light of this conclusion, we do not reach McNeely’s additional argument that
there was insufficient evidence that section 654 did not apply.
                                              7
                                 ___________________________________
                                            Wilson, J.




WE CONCUR:




______________________________________
                 Greenwood, P.J.




______________________________________
                 Lie, J.




People v. McNeely
H048421